MEMORANDUM **
Warren E. DeLong, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that California Department of Corrections officials violated his constitutional rights by improperly designating him as a “R” suffix inmate. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir.1996), and we affirm.
Dismissal was proper because the allegations contained in DeLong’s complaint do not state a cause of action as prison officials were justified in classifying DeLong with a “R” suffix because of his prior arrest for rape, see Cal.Code Regs, tit. 15, § 3377.1(b) (1995); California Department of Corrections Operations Manual § 62010.4.3.1 (1989), and therefore appellant suffered no constitutional violation. See Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 2157, 150 L.Ed.2d 272 (2001).
DeLong’s “Motion for Dismissal of Default Opening Brief Submitted by Defendant Appellees” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.